
	

113 HRES 212 IH: Expressing support for designation of May 2013 as Mental Health Month.
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2013
			Mr. Murphy of
			 Pennsylvania (for himself, Mr. Thompson
			 of Pennsylvania, Mr.
			 Lance, Mr. Cassidy,
			 Mrs. Ellmers,
			 Mr. Barber,
			 Ms. Bordallo,
			 Ms. Brown of Florida,
			 Ms. Brownley of California,
			 Mr. Butterfield,
			 Mr. Cárdenas,
			 Mr. Carson of Indiana,
			 Mr. Cartwright,
			 Mrs. Christensen,
			 Ms. Chu, Mr. Cicilline, Ms.
			 Clarke, Mr. Connolly,
			 Mr. Conyers,
			 Mr. Ellison,
			 Mr. Farr, Mr. Fattah, Mr.
			 Grijalva, Mr. Hastings of
			 Florida, Mr. Honda,
			 Ms. Jackson Lee,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Kaptur,
			 Ms. Kuster,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Loebsack,
			 Mr. Ben Ray Luján of New Mexico,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Moore,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Peters of California,
			 Mr. Price of North Carolina,
			 Mr. Rahall,
			 Mr. Rangel,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Ms.
			 Linda T. Sánchez of California, Ms.
			 Schakowsky, Mr. Scott of
			 Virginia, Ms. Slaughter,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Mr. Takano,
			 Mr. Thompson of California,
			 Mr. Tonko,
			 Mr. Vargas,
			 Ms. Wilson of Florida,
			 Ms. Esty, Mr. Van Hollen, Mrs.
			 Kirkpatrick, Mrs. Beatty,
			 Ms. Bonamici,
			 Mr. Garamendi,
			 Mr. Lowenthal,
			 Mr. Vela, Mr. Gary G. Miller of California,
			 Ms. Hahn, Mr. Peters of Michigan,
			 Mr. Duffy,
			 Mr. Gerlach,
			 Mr. Griffin of Arkansas,
			 Mr. Yoho, Mrs. Blackburn, Mr.
			 Rogers of Michigan, Mrs.
			 Roby, Mr. McKinley,
			 Mr. Fitzpatrick,
			 Mr. Buchanan, and
			 Mr. Heck of Nevada) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of May
		  2013 as Mental Health Month.
	
	
		Whereas the mental health and well-being of people in the
			 United States is a critical issue that affects not only quality of life, but
			 also the health of communities, families, and economic stability;
		Whereas the stigma associated with mental health continues
			 to persist;
		Whereas more than 57,000,000 people in the United States
			 suffer from mental illness;
		Whereas approximately 1 in 5 children and adolescents has
			 a diagnosable mental disorder;
		Whereas post-traumatic stress disorder (PTSD) afflicts 15
			 to 20 percent of veterans of the war in Afghanistan and 20 percent of Iraqi war
			 veterans;
		Whereas roughly 20 to 50 percent of all prison and jail
			 inmates are diagnosed with a mental illness;
		Whereas mental illness is the leading cause of disability
			 in the Nation;
		Whereas major mental illness costs businesses and the
			 United States economy over $193,000,000,000 per year in lost earnings;
		Whereas untreated mental illness is a leading cause of
			 absenteeism and lost productivity in the workplace;
		Whereas in 2012, over 38,000 people died by suicide in the
			 United States, and more than 500,000 people in the United States attempt
			 suicide each year;
		Whereas suicide is the second leading cause of death among
			 individuals between the ages of 25 and 34;
		Whereas in 2004, individuals age 65 and older comprised
			 only 12.4 percent of the population but accounted for 16.6 percent of all
			 suicides, and the rate of suicide among older people is higher than for any
			 other age group;
		Whereas 1 in 4 Latin American adolescents report seriously
			 contemplating suicide, a rate higher than any other demographic;
		Whereas Native Americans currently rank as the top
			 ethnicity for suicide rates nationwide;
		Whereas studies report that people with serious mental
			 illness die, on average, 25 years earlier than the general population;
		Whereas untreated schizophrenia, bipolar disorder, and
			 other psychotic illnesses, especially in persons with a substance abuse
			 disorder or a history of violence, may result in increased violent behavior and
			 those who do not receive treatment are 15 times more likely to commit a violent
			 act than those who are receiving treatment;
		Whereas lack of awareness of one’s mental illness affects
			 approximately 50 percent of individuals with schizophrenia and 40 percent of
			 individuals with bipolar disorder;
		Whereas the delay between a first episode of psychosis and
			 onset of treatment is an average of 110 weeks;
		Whereas medication and psychosocial therapies have proven
			 effective in treating mental illness; and
		Whereas it would be appropriate to observe May 2013 as
			 Mental Health Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Mental Health
			 Month in order to place emphasis on scientific facts and findings regarding
			 mental health and to remove the stigma associated with mental illness;
			(2)recognizes that
			 mental well-being is equally as important as physical well-being for citizens,
			 communities, businesses, and the economy in the United States;
			(3)applauds the
			 coalescing of national and community organizations in working to promote public
			 awareness of mental health and providing critical information and support to
			 the people and families affected by mental illness;
			(4)supports the
			 finding of the President’s Commission on Mental Health that the Nation’s
			 failure to prioritize mental health is a national tragedy; and
			(5)encourages all
			 organizations and health practitioners to use Mental Health Month as an
			 opportunity to promote mental well-being and awareness, ensure access to
			 appropriate services, and support overall quality of life for those living with
			 mental illness.
			
